Motion Granted; Order filed June 4, 2019.




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-19-00028-CR
                                        ____________

                  MARCUS DEWAYNE NICKERSON, Appellant

                                               V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 85th District Court
                               Brazos County, Texas1
                       Trial Court Cause No. 18-01753-CRF-85

                                           ORDER

       Appellant appeals his conviction for unlawful possession of a firearm by a
felon. Appellant filed a motion to abate this appeal until disposition of his related
appeal in cause number 10-18-00380-CR, Marcus Dewayne Nickerson v. State.
Appellant raised issues in his appeal in this court addressing double jeopardy, which


1
 This appeal was transferred to this court from the Tenth Court of Appeals by order of the Supreme
Court of Texas dated December 20, 2018, Misc. Docket No. 18-9166.
necessarily require resolution of his first appeal before any issues may be considered
by this court. Appellant’s motion is granted.

      The appeal is abated and removed from this court’s active docket. The appeal
will be reinstated after disposition of the appeal in cause number 10-18-00380-CR
in the Tenth Court of Appeals. The court will consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.

      It is so ORDERED.

                                                PER CURIAM



Panel consists of Chief Justice Frost and Justices Spain and Poissant.